IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


THOMAS S. ETZLER, INDIVIDUALLY           : No. 959 MAL 2015
AND DERIVATIVELY ON BEHALF OF            :
RECYCLING EQUIPMENT                      : Petition for Allowance of Appeal from
CORPORATION,                             : the Order of the Superior Court
                                         :
                  Petitioners            :
                                         :
                                         :
            v.                           :
                                         :
                                         :
GUNTHER "BUD" ETZLER, STEPHEN P.         :
ETZLER, WILMA D. ETZLER,                 :
RECYCLING EQUIPMENT CORP., INC.,         :
                                         :
                  Respondents            :


                                     ORDER



PER CURIAM

      AND NOW, this 18th day of May, 2016, the Petition for Allowance of Appeal is

DENIED.

      Justice Donohue did not participate in the consideration or decision of this

matter.